STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0584

VERSUS

MILTON WILSON AUGUST 12, 2022

In Re: Milton Wilson, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
413,805.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The district court did not err by denying
relator’s motion to correct an illegal sentence. Relator was
sentenced under La. R.S. 15:529.1(A) (1) (b) (i), the appropriate
subsection and subparagraph of the habitual offender statute.
Therefore, the claim raised in the motion to correct an illegal
sentence is without merit.

VGwW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.Swl)

DEPUTY CLERK OF COURT
FOR THE COURT